Citation Nr: 0828510	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  04-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether an overpayment of education benefits in the original 
amount of $23,388.23 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

During the pendency of the veteran's appeal, his education 
folder was transferred to the RO in Oakland, California, to 
provide him with the hearing he requested.  The veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's overpayment arises out of a case involving a 
February 2003 VA compliance survey conducted at Tomas Claudio 
Memorial College (TCMC) located in Taghangin, Morong, Rizal, 
Philippines.  The veteran had been enrolled at TCMC since 
June 2000.  He was paid education benefits for the period 
from June 2000 to September 2002.

The compliance survey documented that a number of VA students 
were enrolled at TCMC but were not attending classes.  Notice 
of the survey results was provided from the RO in Manila, 
Philippines, to the RO in Muskogee by way of an e-mail dated 
in May 2003.  The RO Manila e-mail reported that the 
registrar of the school certified that VA students had 
enrolled at the school but had no attendance.  The e-mail 
further reported that the permanent records did not have any 
grades for the students.

The RO in Muskogee notified the veteran that his attendance 
at classes at TCMC was not documented in June 2003.  Thus an 
overpayment in the amount of $23,388.23 was created.  The 
veteran disputed the creation of the debt.  He said he did 
attend classes and would provide his grades and certificate 
of attendance.  

The veteran perfected his appeal in September 2004.  He said 
he did not owe the amount reported.  He also said that he had 
attended classes but the college failed to keep updated 
records.

He enclosed a copy of what he described as an "un-updated" 
transcript that he said he obtained from TCMC.  The 
transcript provided by the veteran was on letterhead from 
TCMC and dated in June 2003.  The transcript did not have a 
seal or any type of embossment and was a copy.  It was 
annotated to be certified as correct by the registrar.  The 
transcript listed courses taken by the veteran from June 2000 
through the first semester of 2002-2003.  Grades were 
provided for only some of the courses.  

The abbreviation NG was used in the "rating" column for 
three courses but no explanation of the abbreviation was 
provided.  In addition to the three "NG" courses, the 
transcript listed a total of 12 courses where there was a 
rating, or grade, and 12 courses where no rating was 
provided.  The veteran did not provide an explanation for the 
courses that had no rating listed.  

The Board initially remanded the case for further development 
in May 2006.  This included obtaining a copy of the 
compliance survey to verify if the veteran's name appeared.  
Also, an official transcript was to be obtained from TCMC.  
Finally, the RO was to issue a supplemental statement of the 
case (SSOC) that addressed additional evidence added to the 
record.

The RO failed to conduct the directed development and 
returned the case to the Board in October 2006.  The RO did 
issue a SSOC in July 2006.  However, the issue on appeal was 
re-characterized as to whether the remaining overpayment of 
$16,128.23 was valid.  There was no explanation for the 
change in the amount of the overpayment.  The reasons and 
bases portion of the SSOC still listed the overpayment amount 
as $23,388.23.

The Board was required to remand the case again in February 
2007.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board noted that a copy of the survey had not been obtained.  
Further, there was no evidence of record to show that the 
veteran's name was contained in the survey.  The Board also 
noted that an official transcript, directly from TCMC, had 
not been obtained and associated with the education folder.  
Finally, it was noted that the SSOC listed a different amount 
for the overpayment involved without explanation.  An audit 
of the veteran's debt was to be accomplished.  A copy of the 
audit, and an explanation of the accounting, was to be 
provided to the veteran.  A second copy of the accounting was 
to be placed in the education folder.  

Associated with the claims folder is an April 2007 e-mail 
from the Manila RO explaining that a copy of the veteran's 
permanent record of grades for the period from the first 
semester of 2000 to the second semester of 2002 was obtained.  
The e-mail further explained that the college registrar would 
have to be contacted to secure the veteran's official 
transcript of records.  

The Manila RO telefaxed a copy of the survey report and the 
permanent record of grades for the veteran in April 2007.  
The survey reported that records for the veteran were 
examined.  He was said to have been paid full time for school 
years 2000-2001, 2001-2002, summer of 2002, and the first 
semester of 2002-2003.  The survey further reported that, 
except for two subjects in the second semester of 2000-2001, 
there were no grades on his Student Permanent Record.  

The survey further discussed the lack of grades for several 
of the different veterans' records and the comments from the 
registrar as to why the grades were not recorded.  In regard 
to cases like the veteran/appellant, where the grades 
remained outstanding for more than a year, there was no 
explanation.  The registrar did say she was aware that some 
VA students were only enrolling and paying tuition fees but 
not attending classes.  She could not say which students.  A 
later entry in the survey explained that the abbreviation 
"NG" meant "no grade."  This meant the student lacked the 
requirements for completion of the subject.  The registrar 
was said to agree to try and submit grades of several VA 
students, whose Student Permanent Records were blank, within 
the next 30 days.  However, the veteran's name was not one of 
the students listed for this action.  

The material telefaxed from the Manila RO also included a 
copy of the veteran's Student Permanent Record.  Four 
semesters were listed as school years 2000-2001 (two 
semesters) and 2001-2002 (two semesters).  There was no 
record for the school year 2002-2003.  There were courses 
listed for all four semesters shown; however, only two 
courses, in the second semester of 2000-2001, had grades.  
There were no courses listed for the summer session between 
the two school years.

The Student Permanent Record represents a dramatic contrast 
with the transcript submitted by the veteran with his 
substantive appeal in September 2004.  The permanent record 
shows grades for only two courses as compared to the 12 
courses with grades and the three "no grade" marks on the 
transcript submitted by the veteran.  Also, there is no 
reference to the fall semester of 2002-2003 on the telefaxed 
record.  

The Muskogee RO took no further action on the veteran's 
appeal.

There is a Veterans Appeals Control and Locator System 
(VACOLS) entry of record that shows the veteran requested a 
Travel Board hearing in January 2008.  His education folder 
was transferred to the Oakland RO.  

The veteran testified at his hearing in June 2008.  He 
testified that he attended his classes.  He said he may have 
cut some classes but that was all.  He said he had tried to 
get an updated transcript from the school but was told there 
was nothing that could be added to the transcript previously 
provided.

The veteran's case was certified on appeal to the Board in 
July 2008.  No SSOC was issued and the remainder of the 
outstanding development directed by the Board remand of 
February 2007 was not accomplished.  

The Board finds that a remand is required to allow the RO to 
complete the development directed by the remand of February 
2007.  See Stegall, supra.  This includes obtaining a copy of 
the official transcript directly from TCMC.  The April 2007 
e-mail from the Manila RO indicated that an official 
transcript could be obtained from the registrar.

An accounting of the debt must be made and the actual amount 
of the overpayment established.  The RO provided an SSOC in 
July 2006 with a different amount than that originally 
determined in June 2003.  No explanation for the difference 
has been provided to the veteran and the July 2006 SSOC 
referred to two different amounts.  

In addition, further development is required.  There was an 
indication in the survey report that some student records 
could be updated with grades.  A copy of the veteran's 
Student Permanent Record should be obtained to determine if 
any changes were made.  Also, the copy of the record included 
with the survey was incomplete and did not include the first 
semester for the 2002-2003 school year.  A complete copy of 
the record is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the veteran's 
official transcript directly from TCMC 
for the period from June 5, 2000 through 
September 20, 2002.  If a transcript 
cannot be provided, a full explanation 
must be included in the education folder.

2.  The RO should obtain a copy of the 
Student Permanent Record for the veteran 
directly from TCMC.  The copy included 
with the survey report is incomplete as 
it does not include information for the 
first semester of the 2002-2003 school 
year.  

3.  Upon completion of the above 
development, the veteran should be 
provided a copy of his official 
transcript and Student Permanent Record.  
The veteran should be asked to submit any 
evidence he has to document his 
attendance of the classes and any grades 
received that has not already been 
submitted.

4.  The RO should prepare an accounting 
regarding the overpayment of the 
veteran's education assistance benefits 
for the identified period of overpayment 
(from June 5, 2000 through September 20, 
2002).  The audit should reflect all 
amounts actually paid to the veteran, and 
the amounts properly due, for the time 
period at issue, as well as all amounts 
repaid or deducted from the overpayment.

A copy of the accounting must be provided 
to the veteran, and a copy placed in the 
education folder.  Supply the veteran 
with the relevant laws and regulations 
regarding what the figures represent.

4.  After completion of the foregoing, 
the RO should re-adjudicate the issue on 
appeal.  If the debt is found to be 
valid, the veteran and his representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


